DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of group I, Specie II, claims 1-3, 5-17, in the reply filed on September 13, 2022 is acknowledged. Further, claim 2, with the recitation “wherein said functional film has a larger thickness on a top surface or a bottom surface of the component as compared to a smaller thickness on at least part of side walls” does not read on the elected specie II, reading on figure 5. Therefore, claim 2 is further withdrawn from consideration.

The traversal is on the ground(s) that the MPEP requires an Examiner to establish that a search of the pending claims presents an undue search burden. The Office Action merely concludes that the alleged Species require a different field of search absent any identification of the structures of the alleged separate Species that would necessitate a serious burden on the Examiner if restriction is not required. 
Unfortunately, the Office Action does not explain in which manner these allegedly distinct species differ from each other. Furthermore, the Examiner fails to provide a specific and detailed argument in support of a conclusion that a serious search burden would be placed on the Examiner when searching for prior art with respect to the different species. 
Furthermore, the Office Action alleges the "functional film" described in the specification is configured to provide different specific functions (for example, as described in paragraphs [0025]-[0035]). According to the Office Action, it appears that, for different configurations, the functional film may have different structures / structural arrangements. Therefore, the Examiner asks to elect one of these structures corresponding to a specific function with any of the species elected. 
This requirement is even more vague than the exposition regarding allegedly distinct species. The Office Action does not specify the different functions, nor the corresponding different structures. 
The lack of a complete Office Action makes it impossible for the applicant to respond in a meaningful and complete manner. 
For at least these reasons, Applicant respectfully submits that the Office Action is improper. 
Furthermore, the Office Action alleges the "functional film" described in the specification is configured to provide different specific functions (for example, as described in paragraphs [0025]-[0035]). According to the Office Action, it appears that, for different configurations, the functional film may have different structures / structural arrangements. Therefore, the Examiner asks to elect one of these structures corresponding to a specific function with any of the species elected. 
This requirement is even more vague than the exposition regarding allegedly distinct species. The Office Action does not specify the different functions, nor the corresponding different structures. 
This is not found persuasive because, as explained in the previous action, the structure claims 1-17, and the method, claims 18-19, are two different inventions, classified in different areas. The search for both group require different search queries / search fields. Also, the prior art applicable to one invention would not likely be applicable to the other invention, resulting in an additional burden in searching both the invention together. Further, the restriction was between two groups of the inventions, and not between the claims.  Group II includes the claims 18-19 to together, and the limitations of claim 19 is part of invention of group II.
Regarding the species, as described in the specification, each has different structural arrangements, and a complete and though search for all such different structure would be burdensome to the examiner.  
Further, regarding the structure and related function, the specification completely lacks in establishing / explaining the relation between the specific structure and related function. Though, the elected claims are examined, if proper explanation is not submitted, to corelate the structure and the function, the claims may further be withdrawn in future.
The requirement is still deemed proper and is therefore made FINAL.
However, as stated in the previous action, upon allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37CFR 1.141.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received / retrieved and recorded.

Drawings
The drawings are objected to because:  the figures are not properly cross-hatched, for example, element 110 in  figures 5+, as well as, other elements.  (b) Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following: Paragraph [00104] of the specification describes various function of the functional film [110). However, the description failed to corelate the structure of the functional film and the function.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 5-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites  “a component carrier, comprising: a stack  (see figure) comprising at least one electrically conductive layer structure and/or at least one electrically insulating layer structure; a component embedded in the stack….” 
However, the structure with only electrically conductive or only electrically insulating layer is unclear. If it is only one layer how it would be considered at stack. It should at least have on insulating layer and one conductive layer. 
	Claims 3 and 5-17 depend upon claim 1 and inherit the same deficiency.
Additionally, claims 9-11, recite configuring the function film to have specification, but the structure of those configuration imparting those function is unclear (not even described in the section).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 9, 10 and 12 are is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Baek (US 2017/0094797).
Regarding claim 1, Baek, figure 1, discloses a component carrier, comprising: a stack  (see figure) comprising at least one electrically conductive layer structure and/or at least one electrically insulating layer structure (see figure); a component  (140) embedded in the stack; and a functional film (adhesive member “A” covering at least part of the component and having an inhomogeneous thickness distribution over at least part of a surface of the component (see figure). 

Regarding claim 3, Baek further discloses wherein the functional film has a gradually or continuously varying inhomogeneous thickness distribution over at least part of the surface of the component (see figure).

Regarding claim 6, Baek further discloses wherein said functional film comprises or consists of one of the group consisting of a resin and a polymer (paragraph 0047). 

 Regarding claim 9, Baek further discloses wherein said functional film is configured for providing the component carrier with at least one functionality (adhesivity) which is spatially fine-tuned by said inhomogeneous thickness distribution (paragraph 0045-0046).  

Regarding claim 10, Baek further discloses wherein said functional film is configured for promoting adhesion between the component and the stack (paragraph 0045-0046). 

Regarding claim 12, Baek further discloses wherein the inhomogeneous thickness distribution is asymmetric on at least one of a top surface of the component and a bottom surface of the component (see figure). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 7, 8, 11, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek, as applied to claim 1 above, and further in view of Morimoto (US 2005/0017347), and Mowatt (US 6,400,573).
Regarding claim 5, Baek does not disclose wherein said functional film comprises or consists of at least one of the group consisting of a metal, in particular copper, a metal alloy, and a ceramic, in particular aluminum nitride. 
However, Baek discloses the functional film (adhesion member A) formed of non-conductive paste or an anisotropic conductive, or any combination thereof [paragraph 0047]. Non-conductive paste with metal particles to increase mechanical strength, and thermal conductivity is old and known in the art. Also, anisotropic conductive material comprising metal particle to impart electrical conductivity is old and known in the art, to have a paste with electrical conductivity.
Additionally,  Morimoto, figure 1A, discloses a component carrier comprising a stack comprising electrically conductive layer structure (18, 20) and electrically insulating layer structure (12), a component (30) embedded in the insulating structure, with a function layer (40, on the bottom, as well as, sides, including wiring 16) having an inhomogeneous thickness distribution (thickness of the resin 40 in the bottom is varying. Thinner at both the bottom corners than that on the other portion of bottom portion. Also, thicker on the sides.
Mowatt, figure 7, discloses a carrier comprising a stack comprising electrically conductive layer structure and electrically insulating layer structure (see figure), having a component (56) embedded in the stack with a function film (70, adhesive layer, column 6, line 28-43, and 18, a copper layer may act as a thermal layer, column 5, line 1-8).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the carrier of Baek with wherein said functional film comprises or consists of at least one of the group consisting of a metal, in particular copper, a metal alloy, and a ceramic, in particular aluminum nitride, as taught by Morimoto, and Mowatt, (including the teaching of Baek itself), in order to enhanced adhesivity, keeping the component in a fixed position, as well as, enhance thermal conductivity.
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended purpose as matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 7, the modified carrier of Baek further discloses wherein said thickness distribution of thicknesses of said functional film is in a range from 50 nm to 5 µm, in particular in a range from 100 nm to 3 µm (thickness not explicitly disclosed but would be selected to have desired adhesive strength).
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum ranges involves only routine skill in the art. In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 8, the modified carrier of Baek further discloses wherein a ratio between a difference between a largest thickness and a smallest thickness of the functional film on the one hand, and the largest thickness on the other hand is at least 10%, in particular at least 30% (ratio between the largest and the smallest thickness is not explicitly disclosed but would be selected to have desired adhesive strength).
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum ranges involves only routine skill in the art. In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 11, the modified carrier of Baek further discloses wherein said functional film is configured for providing a fatigue protection to the component (obvious, as the functional film (adhesive member A), as taught by Baek, keep the component in position, protecting the component from stress / strain, and  as the functional film (resin), as taught by Morimoto, sealed the component in position, protecting the component from stress / strain). 

Regarding claim 13, the modified carrier of Baek further discloses wherein a largest thickness of the inhomogeneous distribution is outside a center of a top surface of the component (not explicitly disclosed, but obvious depending upon the number and relative location of via pads 24 formed on the bottom surface of the cavity of Morimoto). 

Regarding claim 14, the modified carrier of Baek further discloses wherein the inhomogeneous distribution extends from at least one sidewall of the component to at least one of a top surface and a bottom surface of the component, the inhomogeneous distribution having a largest thickness next to an edge of the component (obvious as disclosed by the figure of Morimoto).  

Regarding claim 15, the modified carrier of Baek further discloses wherein a center of gravity of the inhomogeneous thickness distribution is located outside a central axis of the component (obvious as explained and applied to claim 12, depending upon the number and relative location of the pads 24).  

Regarding claim 16, the modified carrier of Baek further discloses at least one of the following features: wherein said functional film is configured for reducing a coefficient of thermal expansion mismatch between the component and the stack (obvious as the functional film of Baek include filler); wherein said functional film is configured for distributing stress, in particular mechanical and/or thermal stress [obvious as functional film (adhesive resin), disclosed by Morimoto thermosetting resin, paragraph 0056], within the component carrier; wherein said functional film is configured for removing heat and/or spreading heat created by the component during operation [obvious from the disclosure by Baek, as the functional film (adhesive member A, and as disclosed by Mowatt, as thermal member as applied above7) may contain filler]; wherein said functional film is configured for shielding electromagnetic radiation from propagating between the component on the one hand and at least one of a further component embedded in the stack and an exterior of the component carrier on the other hand.

Regarding claim 17, the modified carrier of Baek further discloses at least one of the following features: wherein the at least one electrically conductive layer structure comprises at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten, any of the mentioned materials being optionally coated with supra-conductive material such as graphene; wherein the at least one electrically insulating layer structure comprises at least one of the group consisting of resin, in particular reinforced or non-reinforced resin, for instance epoxy resin or Bismaleimide-Triazine resin, FR-4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based build-up material, polytetrafluoroethylene (obvious as disclosed by Baek, paragraph 0039), a ceramic (disclosed by Morimoto), and a metal oxide; wherein the component carrier is shaped as a plate; wherein the component carrier is configured as one of the group consisting of a printed circuit board (by both Morimoto and Baek), and a substrate; wherein the component carrier is configured as a laminate-type component carrier (the component of Baek being a capacitor, could be considered as laminate type).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schwarz (US 2018/0177045), figure 1, upside down, discloses a carrier with electrically conductive layer structure and electrically insulating layer structure with an embedded component (106), and further discloses a functional layer (104) covering at least a part of the component.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847
                                                                                                                                                                                                        IBP / October 18, 2022